Title: To John Adams from Samuel Allyne Otis, 29 September 1792
From: Otis, Samuel Allyne
To: Adams, John



Phila. Sept 29th 1792

What a sad lesson against anarchy is indeed my honored & respected friend to be learnt, in the accts fm France! St. Bartholemew with all its horrors is again passing in review & sickens & astonishes the eye—I will not repeat the dismal tale you must have it in all its particulars before this can reach you—And surely every man not devoid of good policy & humanity will join you in deprecating a mad unbalanced democracy—You observed in a late conversation that our new world, bad as it is, exhibited few or no instances of that love of blood shed which stains the conduct of the old world—Thank God it was a just observation. And altho there are uneasy, discontented, ambitious and wrong headed politicians sufficient to keep us fermenting, a principle of humanity checks their proceedings, and I hope will continue so to do—I am sure Americans will profit by the troubles of France—
Its extraordinary that this State deriving peculiarly, nay almost monopolizing the advantages of the federal government, should say and do so many things against it, yet so it is—The new representation shews how powerful the antis are, They have carried every man on their list. And altho some of them are exceeding good men the election of Finley & Smilie shews their strength. C. Thomson and Bingham were pushed for by the federalists but fell, espesially the latter very short—Their Electors will some of them be of the same cast, however I have no idea of their chusing a majority against you—With your other friends, I very much regret your absence, it gives your enimies a handle—But I hope sincerely the resolution communicated in confidence will be retracted. It would be presumption in me to suggest an argument on the subject. I cannot help saying however, that you are not merely accountable to yourself in this business, but to your Country, who wants your aid, your experience & your weight to balance her on our ocean by no means calm, & whose agitation under another Congress may be violently agitated encreased—and I flatter myself on a cool contemplation of your determination your good judgment will induce you to give it up—The gentlemen of Senate begin to assemble, Messrs. Langdon Brown & Few are here in addition to the residents—Who will be pro tem: v. Izard Langdon & Ellsworth & perhaps Johston will be contemplated—Mr Lees has retired under the weight of years & infirm health—I exceeding regret your ill health and that of Mrs Adams—Mr Jay has had a very severe illness and is far enough from well—The war seems to continue between the two great officers.—The President is here and with Mrs W seems to be in very good health & Spirits—Clymer has been amongst the Pillsbury Malcontents & was obliged to disguise himself, Claypole copied a lampoon on the subject, Clymer attempted to thrash Master Type and got the worst of it—So much for Inspector General—I hear Col. Bur declines being a judge & dont thank Mr Clinton for his promotion—The Antis are going to drop Bur & run Clinton—Indeed he seems to be a more important competitor—The List is as follows
Killem Hersler Scott
Finley Hartley Armstrong 2 Muhlenburgs Gregg Montgomry &
Gen. Erwin Fitzsimons Smilie 

I am anxious about your accommodation when you get here, and the more because my house is not large & elegant—For all the purposes of comfort & convenience it is competent and Mrs Otis joins me in a sincere tender of all or such part as may best accommodate you and servants—Our family is small and it will certainly be more agreeable to have my little good wife pour out your coffee than a stranger—I hope you will contemplate this as a serious proposition, & a project that will make us very happy—Mrs O joins me in respects to your Lady & remembrances to all friends—I have the honor to be / Sir / Your most humble Ser
Sam. A. Otis